Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 10/26/20 claimed priority of date 4/28/2018.
2.    Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-4 , 7-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schluessler et al. (“Schluessler “) U.S. Patent Publication No. 2013/0159741 and Ronen et al. (“Ronen”), U.S. Patent Publication No. 2015/0019715.
Regarding Claims 1, 10 and 19, Schluessler teaches a system for allocating power, comprising:
a graphics processing unit (GPU) configured to process an image [Para: 0037(180) or 0046(510); Fig-1(180) or Fig-(510)]; and
a control processor (505) coupled to the GPU (510) and configured to:
detect tasks completion rate of image data that are to be displayed, wherein the image data are associated with the image [Para: 0045(when counting number of active cycle over period of time for GPU 510) and 0047(when “determining core 505 is bottleneck”)];

determine that a displaying status of the image data is in a  lower than the preset threshold [Para: 0048(when determining “GPU cores 510 … not completing the work fast enough”)];
determine, whether the GPU has reached a power bottleneck state [Para: 0048(when determining “GPU cores 510 are operating at a … performance bottleneck”)]; and
increase a first power of the GPU and reduce a second power of a module whenthe GPU has reached the power bottleneck state, wherein the module is related to the displaying status [Para: 0036(bottleneck devices given “more resources for better overall performance is allocated” such as power ‘while other devices are … reduced in performance … to meet a given power limit”), 0038 and 0047].
Schluessler does not disclose expressly determine whether a frame rate is lower than a preset frame rate threshold for an image data with respect to GPU and determine that a displaying status of the image data is in a frame freezing state when the frame rate is lower than the preset frame rate threshold.
In the same field of endeavor (e.g., monitoring performance of a software associated with a GPU on a device), Ronen teaches determine whether a frame rate is lower than a preset frame rate threshold for an image data with respect to GPU (when “frame rate is below a threshold”) and determine that a displaying status of the image data is in a frame freezing state when the 
Accordingly, one of ordinary skill in the art at the time of the invention was made to have modified Schluessler’s teachings of detecting tasks completion rate of image data that are to be displayed, wherein the image data are associated with the image for GPU with Ronen’s teachings of determining a frame rate that is lower than threshold and the frame rate is in freezing state for the purpose of optimizing performance of a device including GPU while staying with in power budget. 
Regarding Claims 2, 11 and 19, Schluessler teaches wherein a sum of the first power and the second power does not exceed a preset power upper limit [Para: 0036(IC is under “power limit”)].
Regarding Claims 3 and 12, Schluessler teaches wherein the module comprises at least one of the control processor, another processor [Para: 0048(processor 505)], or a memory. 
Regarding Claims 4 and 13, Schluessler teaches wherein the control processor is further configured to:
compare a bound measure value of the GPU with a preset threshold (when determining “over work load” based on preset a threshold); and
determine that the GPU reaches the power bottleneck state when the bound measurevalue reaches the preset threshold, wherein the bound measure value measures a load status of the graphics processing unit [Para: 0048(“GPU cores 510 are operating over a workload/activity threshold, it's considered to be a bottleneck”)].
Regarding Claims 7 and 16, Schluessler teaches wherein the control processor is further configured to:
receive an instruction from a controller for enabling or disabling intelligent power allocation; and enable or disable, according to the instruction, a function of performing intelligent power allocation on the GPU [Para: 0047(when “CPU frequency is raised” and “frequency is reduced” to zero)]. It would have been obvious to one of ordinary skill in the art to use an user interface for the instruction from a user to enable/disable power based on design requirement and criteria. 
Regarding Claim 8 and 17, Schluessler teaches wherein the control processor is further configured to:
increase the first power based on a preset power adjustment value and reduce, based on the preset power adjustment value, the second power [Para: 0047(when “CPU frequency is raised” and “frequency is reduced” to zero)]; or increase the first power based on a value of a preset power adjustment function andreduce, based on the value of the preset power adjustment function, the second power.
Regarding Claims 9 and 18,  Schluessler teaches wherein the control processor is further configured to restore power allocated to the GPU and the module to initial values after a preset time of increasing the first power and reducing the second power [Para: 0047(when “power limit is encountered … then frequency may be similarly decreased”)].



Allowable Subject Matter
4.	Claims 5-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187